COURT OF APPEALS
SANDEE Bit VAN MARION                     FOURTH COURT OF APPEALS DISTRICT                              KEITH E. HOTTLE
 CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                                CLERK OF COURT
KAREN ANQEUNI                                  300 DOLOHOSA. SUITE 3200
MARIALVH BARNARD                            SAN ANTONIO. TEXAS 78205-31)37
REBECA C.MARTINEZ                         WWW.TXCOURTS.GOV/4THCOA.ASPX                                    TELEPHONE
PATRICIA O ALVAREZ                                                                                        (210)335-2635
LUZ ELENA D. CllAPA
JASON PULI.IAM                                                                                           FACSIMILE NO.
 JUSTICES                                                                                                 (210)335-271.:




                                                   June 22. 2015


         Samuel Beale                                                     Christine Elaine Rcinhard
         5821 Southwest Fwy.. Stc. 416                                    Schmoyer Reinhard LLP
         Houston, TX 77057-7531                                           17806 IH 10 West. Suite 400
                                                                          San Antonio, TX 78257



        RE:      Court of Appeals Number:     04-15-00338-CV
                 Style:                       Arthur Butcher v. City of San Antonio. Acting by and
                 through its agent City Public Service Board d/b/a CPS Energy


        Dear Counsel:


                 After reviewing the Civil Docketing Statement, the Court has determined the parties will
        not be ordered to participate in Alternative Dispute Resolution.        This appeal will proceed with
        the applicable appellate deadlines as set forth in the Texas Rules of Appellate Procedure.



                                                       Sincerely.



                                                       Mari



        M B/ma